DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)      A product and a process specially adapted for the manufacture of said product; or
(2)      A product and process of use of said product; or
(3)      A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)      A process and an apparatus or means specifically designed for carrying out the said process; or
(5)      A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.



            Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, Claims 97 and 101-113, drawn to a method of using an antibody drug conjugate to deplete human CD45+ cells in vivo

Group II, Claims 114 and 118-130, drawn to an antibody drug conjugate used to deplete human CD45+ cells in vivo

To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  The special technical feature linking groups I and II are:  a toxin covalently bound to an antibody or antigen-binding fragment that specifically binds to human CD45.  However, Chen et al (US 2015/0166661 A1) teaches an anti-CD45 antibody drug conjugates [Chen, 1324].  Therefore the special technical feature linking inventions of groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  As set forth above, in view of the teaching of Chen et al the groups are not so linked as to form a single general concept under PCT Rule 13.1 because the technical feature of Claim 97 is not a special technical feature.  Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1.

Election of Species
            Upon the election of Group I, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single compound of Formula (I) (e.g. Claim 97)
A single cysteine residue (e.g. Claim 102) 
A single cysteine residue (e.g. Claim 104)
A single antibody or antigen-binding fragment (e.g. Claim 113)

Upon the election of Group II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single compound of Formula (I) (e.g. Claim 114)
A single cysteine residue of (e.g. Claim 119) 
A single cysteine residue of (e.g. Claim 121)
A single antibody or antigen-binding fragment of (e.g. Claim 130)


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 97 and 114.
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
          (A) all alternatives have a common property or activity; AND

          (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

          (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
          

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, the different species of Formula (I) are not regarded as being of similar nature because the allowable R groups possess chemically distinct properties and thus the overall chemical properties of the compound of Formula (I) may vary significantly depending on which combination of R groups are picked.  
The cysteine to which the compound of Formula (I) is bound may affect the biochemical activity of the total conjugate.  
For these reasons, the alternatives of a Markush group do not meet the requirement of a technical interrelationship and the same or corresponding special technical features and an election of species is appropriate.  Applicant is invited to provide evidence that one or more of the sequences should be consider a single species in reply to this requirement.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and/or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on M-F, 8:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L VAN DRUFF/Examiner, Art Unit 4171                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643